****************************************************************
 The ‘‘officially released’’ date that appears near the
beginning of this opinion is the date the opinion was
released as a slip opinion. The operative date for the
beginning of all time periods for filing postopinion
motions and petitions for certification is the ‘‘officially
released’’ date appearing in the opinion.
 This opinion is subject to revisions and editorial
changes, not of a substantive nature, and corrections
of a technical nature prior to publication in the
Connecticut Law Journal.
****************************************************************
                       IN RE COREY C., JR.*
                            (AC 43478)
                     Keller, Prescott and Pellegrino, Js.

                                   Syllabus

The respondent father appealed to this court from the judgment of the trial
    court terminating his parental rights with respect to his minor child.
    The father claimed, inter alia, that the court erred in concluding that
    he failed to achieve a sufficient degree of personal rehabilitation, as
    required by statute (§ 17a-112 (j) (3) (B) (i)), that would encourage the
    belief that, within a reasonable time, he could assume a responsible
    position in the child’s life. He further claimed that the Department of
    Children and Families did not make reasonable efforts to reunify him
    with the child. The child previously had been adjudicated neglected,
    committed to the care and custody of the petitioner, the Commissioner
    of Children and Families, and, thereafter, placed with foster parents.
    During the neglect proceeding, the father was issued specific steps to
    take to bring about his reunification with the child. As part of its efforts
    to reunify the father with the child, the department referred the family
    to a therapeutic family time program to improve their parenting skills
    and ability to interact with each other and with the child. A worker
    with that program provided the parents with materials on the effects
    of thirdhand smoke and reviewed the materials with them in their weekly
    meetings in order to address the effects of the mother’s heavy smoking
    on the child’s asthmatic condition. The trial court found that the depart-
    ment had made reasonable efforts to reunify the child with the father
    but that he was unable or unwilling to benefit from those efforts. Held:
1. The evidence was sufficient to support the trial court’s finding that,
    under the totality of the facts and circumstances, the department made
    reasonable efforts to reunify the respondent father with the child and
    that he was unable or unwilling to benefit from its reunification efforts:
    a. The department offered the parents adequate feedback with respect
    to their participation in the therapeutic family time program, as a worker
    assigned to the respondent’s family provided feedback after each of
    nine weekly visits with the parents and the child and participated with
    a department social worker in two other meetings to review their prog-
    ress with regard to parenting skills, and, contrary to the father’s asser-
    tion, the parents were provided educational tools to help them stop
    smoking, which were reviewed with them, and were advised how their
    smoking adversely affected the child’s health, as it was explained to
    the father that the smell of smoke in clothes and hair could trigger the
    child’s asthma, the father was told that the child’s pediatrician had
    reported that thirdhand smoke from the parents’ visits with the child
    was impacting the child’s health, and the child’s pulmonologist deter-
    mined that thirdhand smoke from the parents’ clothes and belongings
    aggravated the child’s symptoms during a visit on the day that the parents
    told a therapeutic family time worker that they were quitting smoking;
    furthermore, the father admitted that he and the mother repeatedly were
    urged to stop smoking, the parents’ several representations that they
    were attempting to quit or had quit smoking undermined the father’s
    claim that the department should have recognized a need for further
    intervention, and, as there was no evidence that the father asked the
    department for smoking cessation services, his failure to request such
    services undermined his claim that those services were part of what
    the department should have provided as part of its reasonable efforts
    to reunify him with the child.
    b. This court did not need to reach the merits of the respondent father’s
    claim that the trial court improperly found that he was unable or unwill-
    ing to benefit from the department’s reasonable efforts to reunify him
    with the child, as the trial court’s finding that the department made
    reasonable efforts was sufficient to satisfy § 17a-112 (j).
2. The respondent father could not prevail on his claim that the evidence
    was insufficient to support the trial court’s conclusion that he failed to
    rehabilitate himself, which was based on his assertion that the court’s
    factual predicates for that conclusion were clearly erroneous: the court’s
    subordinate factual findings were supported by the evidence and the
    rational inferences to be drawn therefrom, as the father’s eight minute
    struggle to put the child in a car seat, which was observed by the
    psychologist who had evaluated him, and which is a basic parenting
    skill, raised concerns about and shed light on his ability to adequately
    care and provide for a child, the father was unable or unwilling to change
    the mother’s smoking habits, as he was aware that he and the mother
    did not adhere to instructions about the dangers smoking posed to the
    child but failed to disclose that lack of compliance, the father had a
    sporadic history with individual counseling, as he discontinued his ther-
    apy for a significant period of time, despite its having been a requirement
    of the specific steps he was issued, the court made no suggestion that
    the father suffered from past mental health diagnoses and substance
    abuse at the time of the trial, the father had no clear parenting plan for
    the child if reunification were to occur, despite having discussed day
    care for the child while he was at work, as there was no evidence as
    to which day care the child would attend or who would pay for it
    or provide transportation, and the mother, who worked as a live-in
    companion, provided no clear idea about what her employment would
    consist of, the parents had a history of difficulties together and failed
    to complete couples counseling, their Facebook pages contained allega-
    tions of infidelity and discussion of potential separation, and department
    workers witnessed several arguments between them, the evidence at
    trial that related to the mother and to the father’s involvement with and
    knowledge of her significant parenting issues was relevant to whether
    he had rehabilitated, as he demonstrated poor judgment and undermined
    any prospect of the child’s being reunified with him by failing to develop
    a plan to protect him from the mother’s deficient parenting, and the
    parents’ continued smoking or the father’s tolerance of the mother’s
    smoking created an unacceptably risky home environment for the child
    that was indicative of an inability to prioritize the child’s needs.
3. The respondent father could not prevail on his claim that the trial court,
    in its adjudicatory findings, improperly compared his suitability as a
    parent, and that of the mother, to that of the foster parent; the court
    used the comparison between the foster parent and the father and the
    mother to highlight the child’s emotional and developmental needs, as
    the majority of the court’s comparison involved the mother, the court’s
    reference to the lack of warmth the child showed with the mother
    compared with that he showed with the foster parent was made on the
    basis of what the therapeutic family time professionals determined were
    the child’s specific needs, and the court’s comparison, when viewed as
    a whole, focused on the child’s needs and the inability of the father and
    mother to meet those needs.
            Argued March 2—officially released June 8, 2020**

                             Procedural History

   Petition by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights with
respect to their minor child, brought to the Superior
Court in the judicial district of New London, Juvenile
Matters at Waterford, and tried to the court, Driscoll,
J.; thereafter, the court denied the respondent father’s
motion to revoke the commitment of the minor child
to the petitioner; judgment terminating the respondents’
parental rights, from which the respondent father
appealed to this court. Affirmed.
  Benjamin M. Wattenmaker, assigned counsel, for the
appellant (respondent father).
  Evan O’Roark, assistant attorney general, with
whom, on the brief, were William Tong, attorney gen-
eral, and Benjamin Zivyon, assistant attorney general,
for the appellee (petitioner).
                          Opinion

   KELLER, J. The respondent, Corey C., appeals from
the judgment of the trial court terminating his parental
rights with respect to his biological minor son, Corey
C., Jr., pursuant to General Statutes § 17a-112 (j) (3) (B)
(i).1 The respondent claims that the court improperly
(1) concluded that the Department of Children and Fam-
ilies (department) made reasonable efforts to reunify
him with Corey and that he was unable or unwilling to
benefit from the department’s reunification efforts, (2)
concluded that he failed to achieve such a degree of
personal rehabilitation as would encourage the belief
that, within a reasonable time, considering Corey’s age
and needs, the respondent could assume a responsible
position in Corey’s life, and (3) compared his suitability
as a parent, and that of Corey’s biological mother, to
that of Corey’s foster parent during the adjudicatory
phase of the termination proceeding. We affirm the
judgment of the trial court.
   The record reveals the following relevant facts and
procedural history. Corey was born on September 28,
2017. On October 4, 2017, the petitioner, the Commis-
sioner of Children and Families (commissioner), filed
a neglect petition and obtained an ex parte order of
temporary custody of Corey. In the neglect petition, the
commissioner alleged predictive neglect, given the fact
that the parents were married and living together, had
an unstable relationship, mental health and substance
abuse issues, and the mother had failed to care safely
for her first two children. The order of temporary cus-
tody was sustained by agreement. On March 6, 2018,
the respondent and the mother submitted written pleas
of nolo contendere, and Corey was adjudicated
neglected and committed to the care and custody of
the commissioner. Prior to and following Corey’s com-
mitment, the department provided services to the
respondent and the mother.
   Subsequently, a petition to terminate parental rights
was brought against the respondent and the mother.
On April 11 and May 2, 2019, a termination of parental
rights trial was held before the trial court, Driscoll,
J. The court granted the petition and terminated the
parental rights of the respondent and the mother.2
  In its memorandum of decision, the court found the
following adjudicative facts under the clear and con-
vincing evidence standard of proof: ‘‘[Corey] was born
on September 28, 2017, to the . . . mother and [the]
respondent. [The] [m]other had two older children, both
of whom were removed from [the] mother’s care.
Guardianship of [the] mother’s firstborn was trans-
ferred to [the] maternal grandmother, with whom [the]
mother has a conflicted relationship. [The] [m]other’s
parental rights [as to] her second son were terminated
with [the] mother’s consent, and the child was adopted
by a relative of [Corey’s] father. [The respondent] is
not the biological father of the adopted child but was
[the] mother’s boyfriend and emotional support
throughout the termination and adoptive process. [The]
[m]other lost both children due to concerns about her
mental health, her parental shortcomings, and her his-
tory of substance abuse.
   ‘‘[The] [m]other, by history, has mental health diagno-
ses, including bipolar disorder with psychotic features,
anxiety, depression, and obsessive compulsive disor-
der. She was inconsistent in her mental health treatment
and medication management. She also has a history of
substance abuse, including opiates, heroin, marijuana,
and K2 [synthetic marijuana]. She has a history of anger
management issues and threatening behavior. The
fiancé of the adoptive mother obtained a full, no contact
protective order against [the] mother, which was in
effect from February, 2016, until February, 2017.
   ‘‘[The respondent], by history, has mental health diag-
noses, including bipolar disorder, sociopath, intermit-
tent explosive disorder, and he has been hospitalized
psychiatrically on four occasions. [The respondent] has
a substance abuse history, including Percocet, mor-
phine, and Klonopin abuse. He, too, has a conflicted
relationship with his mother. He has a criminal history
dating back to 2004, with his most recent conviction
based on an October, 2014 arrest. He completed a five
year term of probation in July, 2017. He self-reported
significant health care issues.
  ‘‘Staff from the Lawrence + Memorial Hospital [in
New London] notified the department that [the] mother
had given birth to [Corey]. Due to the difficulties the
parents had in their relationship, their own mental
health issues, and their lack of parenting skills, an agree-
ment was made that [the] parents and [Corey] would
reside with relatives and be supervised at all times with
[Corey].3 A considered removal meeting was held on
October 3, 2017. On October 4, 2017, the petitioner filed
a neglect petition and obtained an ex parte order of
temporary custody . . . of [Corey] based on . . . pre-
dictive neglect. [Corey] remained with the relatives.4
The parents were served, appeared in court, were
advised of their rights, and appointed counsel. The
order of temporary custody was sustained by . . .
agreement. An updated psychological evaluation was
ordered to be done by [Nancy] Randall [a licensed psy-
chologist]. [Randall] previously [had] done one of [the]
mother and the [respondent], [and] then [the] mother’s
boyfriend, in connection with the prior termination case
for [the] mother’s second child.
   ‘‘[Randall’s] report was dated February 13, 2018. [Ran-
dall] found [the] mother’s prior diagnosis of bipolar
disorder with psychotic features to be appropriate, and
that [the] mother’s panic disorder had improved and
[that] there was no current evidence of obsessive com-
pulsive disorder. [The respondent], due to greatly reduc-
ing caffeine consumption, had eliminated signs of manic
functioning, which may have led to a prior bipolar disor-
der diagnosis. [Randall] felt [that] a more accurate diag-
nosis was major depressive disorder, in remission. She
felt [that] both parents were in need of continued indi-
vidual therapy. [The] [m]other continued psychiatric
care for medication management. Couples therapy was
essential. Hands-on parenting was also necessary, with
a focus for [the] mother on attachment. The parents
demonstrated limited skills, particularly with the use
of [Corey’s] car seat. They needed more training in
understanding their child’s developmental and attach-
ment needs.5 [Randall] indicated that if the parents were
able to demonstrate consistent emotional control and
appropriate judgment, they could move forward toward
reunification. However, [Corey] could not be left in
their care if they have incidents of emotional outbursts,
domestic violence, or [of] becoming too overwhelmed
to attend to his needs. She felt [that] the reunification
process should be extended with close monitoring of
their parenting.6
  ‘‘On March 6, 2018, [the] mother and [the respondent]
submitted written pleas of nolo contendere, [and Corey]
was adjudicated neglected and committed to the [care
and custody of the commissioner] . . . until further
court order. [Corey] has been in the [commissioner’s]
care and custody since the October, 2017 order of tem-
porary custody. The parents were issued specific steps7
[pursuant to General Statutes § 46b-129] to address
their reunification needs.
  ‘‘[The] [m]other and [the respondent] have met sev-
eral of their steps. They have maintained consistent
housing in a one bedroom home. They have maintained
stable employment, though their employment would
make a parenting plan difficult. [The respondent] works
long hours, some weeks up to seventy hours,8 and the
mother works as a live-in companion in [a] client’s
home. [The] [m]other stays [at the client’s home] from
Thursday through Sunday and sleeps in the home. Her
agency had begun the process of firing [the] mother
in January, 2019, but reconsidered at the request of
the client.
  ‘‘The parents indicated that the multiple days of sepa-
ration every week reduced the likelihood of relationship
discord. While the parents present as a committed cou-
ple, they have had a history of difficulties. In 2015, [the]
mother moved in with another man for approximately
three months. [The] [m]other describes [the respon-
dent] as very jealous of any interactions between [the]
mother and other men. At an intake for Sound Commu-
nity Services, in August, 2018, [the] mother said her
long-term goal was . . . ‘becoming a healthier person,
change myself from cheating to being the wife that
my husband wants me to be.’ [The] [m]other and [the
respondent] did not begin couples counseling until July,
2018. There is no record of successful completion of
couples counseling. The parents’ Facebook pages
posted in August, 2018, contain allegations of infidelity
and potential separation. Several arguments have been
observed by the department.
   ‘‘[The] [m]other has been inconsistent in her individ-
ual therapy. She began counseling with Sound Commu-
nity Services and remained with [it] until February,
2018, when she discontinued treatment. She resumed
individual therapy in August, 2018. At the time of trial,
her history of therapeutic engagement was inconsistent.
She was doing outpatient therapy approximately one
time a month, much less than required, and she advised
[the department] that she did not know her therapist’s
name. She did appear more emotionally stable, but the
court has concerns about her insight into her treatment,
particularly when [the] mother advises providers that
if she does not reunify with her child, all of this therapy
would have been a waste of time. This demonstrates a
lack of insight into her own mental health needs. . . .
   ‘‘[The respondent] also has a history of sporadic com-
pliance with individual counseling. [Stephanie] Gill-
Manville was [the respondent’s] clinician [at Sound
Community Services] from 2013 until [2017]. She, like
Randall, saw no need for medication for [the respon-
dent]. [The respondent], without advice, discontinued
individual therapy in February, 2018, and did not resume
until October, 2018. He had not been successfully dis-
charged or released from the reunification step. Since
October or November, 2018, [the respondent] has
resumed counseling at Sound Community Services.
[Peggy Ann Nelson], [the respondent’s] individual thera-
pist, has included [the] mother in some sessions. [Nel-
son] said [the respondent] has been candid about diffi-
culties in their relationship but believes that [the]
mother and [the respondent] were strongly attached
and united as a couple. She was unable to opine on
[the respondent’s] parenting, as she has never seen him
with [Corey], but she knows he wishes to be an active
parent. He has not been discharged. It does not appear
that [the respondent] has sufficient insight into the neg-
ative effect [that the] mother’s mental health has on
her parenting, despite [the respondent’s] substantial
period of individual counseling.
   ‘‘Most important in determining rehabilitation are
issues relative to parenting and visitation. The parents
indicated that they had a strong desire to parent [Corey]
during the critical period of [his] infancy. The depart-
ment on four separate occasions in November, 2017,
and December, 2017, offered to the parents an addi-
tional supervised weekly visit. The parents declined.
Even more telling, with respect to the parents’ interest
in [Corey], was the fact that [Corey] was in the relative
foster home, [which] had adopted [the] mother’s second
child, and was related to [the respondent]. [The]
[m]other and [the respondent] were given the opportu-
nity to call the home to check on [Corey] but failed to
do so.
   ‘‘The department referred the parents to Kids [Advo-
cates, LLC], a supervised visitation and parenting educa-
tion program. The provider reported that the parents
were essentially passive and that [the] mother, in partic-
ular, did not make eye contact or interact with [Corey].
[The] [m]other needed frequent redirection and instruc-
tions to meet [Corey’s] basic needs and often disre-
garded the suggestions. [The] [m]other had trouble
soothing [Corey] when [he was] fussy and often passed
him to [the respondent]. Limited progress was made
by the parents. In March, 2018, the department referred
the family to the Child & Family Agency [of Southeast-
ern Connecticut, Inc.] for its therapeutic family time
(TFT) program.9 [Elizabeth Keniston, the TFT commu-
nity worker assigned to work with the family] noted
limited to moderate progress.10 It took a long time to
teach [the] mother not to let [Corey] pick things up off
the ground and put them in his mouth, with [the] mother
often attempting to justify the cleanliness of the item.
[The] [m]other reported her difficulty in soothing a
fussy baby and expressed a concern that her [post-
traumatic stress disorder] would kick in11 and put
[Corey] at risk. [The respondent] expressed a concern
that all this work would be a waste of time if they didn’t
get [Corey] back. [Keniston] noted a lack of affect by
[Corey] in the parents’ company, especially with [the]
mother. She contrasted this with the warmth and attach-
ment observed between [Corey] and [the] foster parent.
At times, [Keniston] had difficulty redirecting [the]
mother’s attention from [the] mother’s cell phone to
[Corey]. [The] [m]other complained of having to carry
[Corey] in the car seat, as it was too heavy for her. [The]
[m]other asked the worker to carry the baby instead.
On one visit to the beach, while [Corey] was sitting
with [the] mother, [he] fell face forward into the sand,
and it required [the respondent] to tell [the] mother to
pick up [Corey]. At another outdoor visit, on a cloudy
day, [Corey] became sunburned, much to the embar-
rassing chagrin of [Keniston]. [Keniston] noted, how-
ever, that neither parent assumed any shared responsi-
bility for the failure to protect [Corey] and apply
sunscreen. The parents were unable to provide a clear
plan for [Corey] if reunification occurred. [The respon-
dent] indicated that [the] mother would never be left
home unsupervised with [Corey] but did not have a
reasonable plan for who would supervise [him] while
he was working up to seventy hours per week. He also
indicated that the proposal was being done to satisfy the
department, as he had no concern [about the] mother[’s]
being alone with [Corey] despite [the] mother’s demon-
strated, limited parenting skills. [The] [m]other did com-
plete a brief parenting program with Catholic Charities
but the court finds no evidence that it was effective.
   ‘‘TFT recommended against reunification and closed
its file.12 At the conclusion of [the] assessment, [it] deter-
mined not to proceed further. The major example of
parenting deficits, which was of great concern to the
program, and of great concern to the court, was the
parents’ wholly inadequate response to [Corey’s] medi-
cal needs. [Corey] has a serious asthmatic condition.
He is being treated by Nutmeg Pediatric Pulmonary
Services [in Branford]. The parents have been advised
that it is particularly important for [Corey] to be in
a smoke-free atmosphere, which includes eliminating
secondhand13 smoke exposure transferred from cloth-
ing or upholstery. He has difficulty breathing, increased
coughing, and heightened fussiness after visiting with
his parents. They have been repeatedly urged to stop
smoking or, if not, to shower and change into clean
clothes, [to] not [drive] in a car in which they’ve been
smoking, and to walk to visits for further airing, if neces-
sary. Despite frequent admonitions, [Corey’s] physical
reaction to visits indicates ongoing exposure to second-
hand smoke.14 [The] [m]other insisted that she quit
smoking as of January, 2019. [Gail Hooper, the depart-
ment social] worker, credibly testified that she saw
numerous cigarette butts outside the private entry to
the parents’ home and smelled . . . stale smoke in the
home. [Although the] mother testified that she had
stopped smoking, in her own exhibit G, a clinical sum-
mary from Sound Community Services of an encounter
with [the] mother on April 8, 2019, [the] mother dis-
closed that she was a heavy tobacco smoker from Janu-
ary 3, 2017, to the present . . . . [The respondent] is
unable or unwilling to change [the] mother’s smoking
habits and make the environment safe for [Corey]. This,
to the court, is the most definitive example of the par-
ents’ lack of insight into [Corey’s] needs.
   ‘‘Finally, the court can, and does, give added weight
to the opinions of Randall, who was recognized as an
expert. In 2018, Randall found both parents to be more
emotionally stable than when she saw them in 2014,
but she did not feel [that] either parent was invested
in the extra work it takes to create an attachment. She
opined at trial that the parents had not rehabilitated
and that [Corey] would be at emotional risk if [he were]
returned to them and at medical risk as well. She testi-
fied that the TFT program was exactly the kind of pro-
gram [that the] mother needed. As noted, that program
recommended against reunification. Randall persua-
sively testified that the parents are each other’s primary
supports, and, given their troubled relationship, there
is increased risk of conflict and fighting. If [the] mother
were to lose [the respondent’s] support, she could
become disregulated emotionally, with a potential for
risk to any child in her care. She said the prognosis for
reunification was not good and [that] it would not be in
[Corey’s] best interest to deny him a stable, permanent
home. Thus, she opined that termination of parental
rights would be in [Corey’s] best interest. The parents
love their son and they wish to care for him, but they
do not demonstrate the essential insight and parental
skills. Neither parent demonstrates a desire or ability
to be a single parent. The issue is not whether the
parents have improved their ability to manage their own
lives but whether they can manage their son’s needs.
Willingness does not equate to ability.
   ‘‘The court finds by clear and convincing evidence
that the department has proven its adjudicatory allega-
tions, to wit, that it made reasonable efforts to reunify
[Corey] with [the] mother and [the respondent], that
[the] mother and [the respondent] are unable or unwill-
ing to benefit from those efforts, that [Corey] was adju-
dicated neglected in a prior proceeding and that [the]
mother and [the respondent] have each failed to achieve
the degree of personal rehabilitation that would encour-
age the belief that within a reasonable time, considering
their child’s age and needs, that either parent could
assume a responsible position in [Corey’s] life.’’
(Emphasis omitted; footnotes added.)
   The court set forth findings with respect to the seven
criteria set forth in § 17a-112 (k).15 With respect to the
first criterion, the court found: ‘‘The parents were
offered timely services, including supervised visitation,
parenting education, psychological evaluation, individ-
ual and couples counseling, and the TFT program and
assessment.’’ With respect to the second criterion, the
court found: ‘‘[The department] made reasonable
efforts. The parents expressed concerns that the depart-
ment did not engage in greater feedback from the
department with respect to the reports of the providers.
While this might be an optimum strategy, the issue is
not whether the department made all possible efforts,
but whether [it] made reasonable efforts. The referrals
made, especially to TFT, clearly were reasonable.’’ With
respect to the third criterion, the court found: ‘‘Reunifi-
cation steps were set by the court on October 4, 2017,
and March 6, 2018.16 The parents’ attempts and failures
to comply are noted herein [previously].’’ (Footnote
added.) With respect to the fourth criterion, the court
found: ‘‘The parents love their son and wish to reunify.
They were unable or unwilling to put in the effort at
attachment. [The] [m]other, in particular, was not
invested sufficiently. [Corey’s] affect around them was
flat or fussy and outside his normal behavior. He was
exposed to physical discomfort when with his parents
due to secondhand smoke exposure, aggravating his
asthma. [Corey] is fully bonded to his foster parents,
with whom he has been placed since March, 2018.’’ With
respect to the fifth criterion, the court found: ‘‘[Corey]
is almost two years old, born September 28, 2017.’’ With
respect to the sixth criterion, the court found: ‘‘The
parents have maintained reasonable contact with
[Corey] and the department. The parents have improved
their personal circumstances favorably, but there is no
reasonable prospect that they will be able to meet [Cor-
ey’s] particular needs.’’ With respect to the seventh cri-
terion, the court found: ‘‘No such prevention was
shown.’’
  The court then made the following dispositional find-
ings. ‘‘[Corey] has serious allergy and pulmonary needs.
The parents are unable or unwilling to take the neces-
sary measures to meet them. Further, the parents have
shown limited progress in addressing those needs com-
mon to all children, specifically, attachment, and the
child’s interest in sustained growth, development, well-
being, and continuity and stability of his environment.
[Corey] is in a placement that can meet his needs and
wishes to adopt. [Corey’s] attorney advocates for termi-
nation so [he] can be adopted. As noted, there is a
distinction between parental love and parental compe-
tence. The [petitioner] has proven by clear and convinc-
ing evidence that termination of parental rights is in
[Corey’s] best interests.
  ‘‘Wherefore, after due consideration of [Corey’s] need
for a secure, permanent placement, and the totality of
the circumstances, and having considered all statutory
criteria, and having found by clear and convincing evi-
dence that grounds exist to terminate [the] mother[’s]
and [the respondent’s] parental rights as alleged, and
that it is in [Corey’s] best interests to do so, and having
denied [the respondent’s] motion to revoke commit-
ment, the court orders:
   ‘‘That the parental rights of the . . . mother . . .
and the respondent father . . . are hereby terminated
. . . .’’ This appeal followed.
                             I
  We first address the respondent’s claim that the court
improperly concluded that the department made rea-
sonable efforts to reunify him with Corey and that he
was unable or unwilling to benefit from the depart-
ment’s reunification efforts.
   Section ‘‘17a-112 (j) (1) requires that before terminat-
ing parental rights, the court must find by clear and
convincing evidence that the department has made rea-
sonable efforts to locate the parent and to reunify the
child with the parent, unless the court finds in this
proceeding that the parent is unable or unwilling to
benefit from reunification efforts provided such finding
is not required if the court has determined at a hearing
. . . that such efforts are not appropriate . . . . Thus,
the department may meet its burden concerning reunifi-
cation in one of three ways: (1) by showing that it made
such efforts, (2) by showing that the parent was unable
or unwilling to benefit from reunification efforts or (3)
by a previous judicial determination that such efforts
were not appropriate. . . . The trial court’s determina-
tion of this issue will not be overturned on appeal
unless, in light of all of the evidence in the record, it
is clearly erroneous.’’ (Citation omitted; internal quota-
tion marks omitted.) In re Jonathan C., 86 Conn. App.
169, 172–73, 860 A.2d 305 (2004).
   Our Supreme Court ‘‘clarified the applicable standard
of review of an appeal from a judgment of the trial
court pursuant to § 17a-112 (j). See In re Shane M., 318
Conn. 569, 587, 122 A.3d 1247 (2015); see also In re
Gabriella A., 319 Conn. 775, 789–90, 127 A.3d 948 (2015).
In those cases, the court clarified that ‘[w]e review the
trial court’s subordinate factual findings for clear error.
. . . We review the trial court’s ultimate determination
that a parent has failed to achieve sufficient rehabilita-
tion [or that a parent is unable to benefit from reunifica-
tion services] for evidentiary sufficiency . . . .’ In re
Gabriella A., supra, 789. We conclude that it is appro-
priate to apply the same standard of review of a trial
court’s decision with respect to whether the department
made reasonable efforts at reunification. See id.; see
also In re Jorden R., 293 Conn. 539, 558–59, 979 A.2d
469 (2009). Accordingly, we conclude that we must
review the trial court’s decision in the present case with
respect to whether the department made reasonable
efforts at reunification for evidentiary sufficiency.’’ In
re Oreoluwa O., 321 Conn. 523, 533, 139 A.3d 674 (2016).
   ‘‘[Section 17a-112] imposes on the department the
duty, inter alia, to make reasonable efforts to reunite
the child or children with the parents. The word reason-
able is the linchpin on which the department’s efforts
in a particular set of circumstances are to be adjudged,
using the clear and convincing standard of proof. Nei-
ther the word reasonable nor the word efforts is, how-
ever, defined by our legislature or by the federal act
from which the requirement was drawn. . . . [R]eason-
able efforts means doing everything reasonable, not
everything possible. . . . The trial court’s determina-
tion of this issue will not be overturned on appeal
unless, in light of all of the evidence in the record, it
is clearly erroneous.’’ (Internal quotation marks omit-
ted.) In re G.S., 117 Conn. App. 710, 716, 980 A.2d 935,
cert. denied, 294 Conn. 919, 984 A.2d 67 (2009).
                            A
   The respondent’s claim that the court improperly
found that the department made reasonable efforts to
reunify him with Corey is premised on two arguments.
First, the respondent argues that the department failed
to offer any feedback to him and the mother in the TFT
program, and, second, he argues that the department
failed to offer any smoking cessation services to either
of the parents. We disagree that the court improperly
found that the department failed to make reasonable
efforts to assist them in quitting smoking.
   The record contains sufficient evidence on which to
affirm the court’s finding that the department made
reasonable efforts at reunification with respect to the
specific factual findings of which the respondent com-
plains. First, we conclude that the department offered
both the respondent and the mother adequate feedback
with respect to their participation and progress in the
TFT program. Keniston, the TFT community worker
assigned to supervise and instruct the respondent, the
mother, and Corey, completed nine TFT visits with the
parents and Corey and typically also met with the par-
ents alone each week. At trial, Keniston testified that
she provided the parents with feedback at each weekly
visit. A series of detailed reports are in evidence that
provide considerable detail as to discussions between
Keniston and the parents. In addition to the weekly
feedback provided to the parents after visits with Corey,
the parents also participated in two provider meetings,
in which Keniston and Hooper reviewed the parents’
overall progress in the TFT program with respect to
their parenting skills. Further, Hooper testified that, as
part of the TFT program, the TFT workers ‘‘actually
discuss [feedback] with the parents because goals are
made at the beginning of the service with the parents.
And then at each session they talk about how they did
with those goals that were developed with the parents.’’
We conclude that this evidence demonstrates that the
respondent and the mother received adequate feedback
at both provider meetings and weekly meetings with
Keniston. Accordingly, we disagree with the respon-
dent’s argument that the department did not make rea-
sonable efforts to reunify because it failed to offer any
feedback to him or the mother with respect to their
progress in the TFT program.
   Second, we also disagree with the respondent’s argu-
ment that the department did not make reasonable
efforts to reunify because it failed to offer smoking
cessation treatment to the respondent and the mother.17
As aforementioned, the parents’ smoking habits were
of particular concern to the court, which found, on the
basis of the evidence before it, that Corey suffers from
asthma, bronchitis, and gastroesophageal reflux dis-
ease. There was evidence in a TFT meeting summary
dated May 11, 2018, of the foster father reporting to the
attendants at the meeting, which included the respon-
dent, that following Corey’s weekly TFT visits with the
respondent and the mother, Corey’s asthma symptoms
were aggravated and the foster parents had to adminis-
ter breathing treatments. The meeting’s administrative
case review facilitator, Cassandra Bunkley, explained
to the respondent that the lingering smell of smoke in
clothes and hair can trigger an infant’s asthma. It was
decided that the parents would not smoke three hours
prior to the visits and would change their clothes. The
mother, however, was not present at this meeting. On
June 11, 2018, Keniston told the parents that Corey’s
pediatrician had reported to the foster parents that
thirdhand smoke from visits was impacting Corey’s
health. She provided them with materials on the effects
of thirdhand smoke. The mother stated that the reason
that she and the respondent smoke so much is because
of the department and the stress that they are going
through. It was determined that the parents would not
bring any outside items to the visits, such as clothes
and toys. Keniston noted that the parents expressed no
understanding of the reasons for the smoking guidelines
for visits. On June 18, 2018, the respondent and the
mother informed Keniston that they were quitting smok-
ing. There also was evidence that, although the respon-
dent and the mother did not smoke during their super-
vised visits with Corey, Corey’s pulmonologist, Regina
M. Palazzo, after treating Corey for asthma related
symptoms on October 1, 2018, determined that, during
a visit that day, thirdhand smoke from the parents’
clothes and belongings was the cause of Corey’s expo-
sure and aggravated symptoms. In her report discharg-
ing the parents from the TFT program, Keniston noted
that the parents were ‘‘unable to take responsibility for
the effect smoking has on [Corey] and instead shifted
[blame to the department].’’
   The respondent argues that the department did not
provide him or the mother with adequate smoking ces-
sation services, and, therefore, the department did not
make reasonable efforts to reunify the parents with
Corey.18 We disagree with the respondent for several
reasons. First, in his brief, the respondent concedes
that he and the mother were ‘‘repeatedly urged to stop
smoking . . . .’’ Additionally, the evidence reflected
that the respondent and the mother participated in
weekly TFT meetings with Keniston. As part of these
meetings, Keniston provided the respondent and the
mother with printed material on the effects of thirdhand
smoke and reviewed the materials with the parents.
Further, the evidence reflected that the respondent and
the mother were made aware of the medical issues that
exposure to smoke particles during their visits could
cause Corey. Specifically, Keniston advised the respon-
dent and the mother that Corey’s pediatrician had
reported to the foster parents that thirdhand smoke
from the biological parents’ visits was impacting Cor-
ey’s health. The court found that, despite these attempts
to change the parents’ smoking habits, the parents
‘‘demonstrated little concern and understanding of
[Corey’s] medical needs in regard to the impact
[thirdhand] smoke has on [Corey] . . . and instead
shifted blame to [the department].’’
  Further, the parents represented, in several
instances, that they were attempting to quit smoking,
or that they had quit smoking, further undermining the
respondent’s claim that the department should have
recognized a need for its further intervention. For exam-
ple, after Keniston advised the parents of the effects
of smoking on Corey’s health, the respondent and the
mother stated that they were going to quit smoking.
Specifically, the respondent stated that he scheduled
an appointment with his primary care doctor to discuss
quitting options. However, despite these assertions, the
mother represented to Sound Community Services on
April 8, 2019, that she was a heavy tobacco smoker
from January 3, 2017, to the present. Further, there was
evidence that, when Hooper visited the respondent’s
and the mother’s residence in January, 2019, she noticed
cigarette butts outside the home and smelled stale
smoke in the home. As this court previously has held,
reasonable efforts by the department include doing
everything ‘‘reasonable,’’ not everything ‘‘possible.’’
(Internal quotation marks omitted.) In re G.S., supra,
117 Conn. App. 716. Here, the evidence reflects that the
parents were provided with educational tools to stop
smoking, and, more importantly, they were advised how
their smoking adversely affected Corey’s health.
   To the extent that the respondent claims that the
department failed to provide him or the mother with
any specialized smoking cessation services such as cog-
nitive behavioral therapy, nicotine replacement ther-
apy, motivational interviewing or antidepressants, he
never made this claim at trial. Further, there was no
evidence before the court that the respondent, who
signed and agreed with the specific steps, asked the
department at any time for any of the smoking cessation
services, which, he contends for the first time, on
appeal, should have been provided to him. If the respon-
dent believed that the department was not doing
enough, he could have moved the court for an order
directing the department to provide him with smoking
cessation services. The respondent’s failure to request
such services undermines his present argument that
those services were part of what the department should
have provided as part of its reasonable efforts to reunify
him with Corey.19 ‘‘It is well settled that [o]ur case law
and rules of practice generally limit [an appellate]
court’s review to issues that are distinctly raised at
trial.’’ (Internal quotation marks omitted.) Blumberg
Associates Worldwide, Inc. v. Brown & Brown of Con-
necticut, Inc., 311 Conn. 123, 142, 84 A.3d 840 (2014).
This principle was applied in the context of a reasonable
efforts claim in In re Elijah C., 326 Conn. 480, 503–504,
165 A.3d 1149 (2017). In that case, the respondent
mother claimed for the first time, on appeal, that the
department should have secured an out-of-state
assisted living facility for her because none was avail-
able in this state. Id. In rejecting this claim, our Supreme
Court explained that ‘‘the proper place for the respon-
dent to have raised her claim concerning an out-of-state
placement was in the trial court, where the issue could
have been litigated and a factual record developed as
to whether reasonable reunification efforts required the
department to search for an out-of-state placement.’’ Id.
  ‘‘[O]ur courts are instructed to look to the totality of
the facts and circumstances presented in each individ-
ual case’’ in deciding whether reasonable efforts have
been made. In re Unique R., 170 Conn. App. 833, 856,
156 A.3d 1 (2017). In this case, the department tailored
its reunification efforts to help the respondent over-
come the specific impediments to reunification identi-
fied by Randall in her updated psychological evaluation
in 2018. The department monitored the respondent’s
engagement with his existing therapist, identified a cou-
ples counselor for the respondent and the mother, and
referred them to three separate parenting education
services, including the TFT program, the most intensive
parenting education service available. The department
offered to provide the parents with an additional super-
vised visit every week but they declined. The respon-
dent ignores the totality of the services in which he
engaged and narrowly focuses on only two aspects, the
lack of feedback from TFT and the lack of an offer of
smoking cessation services. We conclude that the court
properly considered the totality of the facts and circum-
stances and correctly determined that the department
made reasonable efforts to reunify Corey with the
respondent.
                             B
   Next, the respondent argues that the court improp-
erly found that he was unable or unwilling to benefit
from the department’s reasonable efforts to reunify him
with Corey.
   As our discussion of the court’s decision reflects, in
its analysis under § 17a-112 (j) (1), the court found that
the department made reasonable reunification efforts.
Alternatively, the court found that the respondent was
unable or unwilling to benefit from reunification efforts.
‘‘[T]he [petitioner] must prove [by clear and convincing
evidence] either that [the department] has made reason-
able efforts to reunify or, alternatively, that the parent
is unwilling or unable to benefit from the reunification
efforts. Section 17a-112 (j) clearly provides that the
[petitioner] is not required to prove both circumstances.
Rather, either showing is sufficient to satisfy this statu-
tory element.’’ (Emphasis in original; internal quotation
marks omitted.) In re Anvahnay S., 128 Conn. App.
186, 191, 16 A.3d 1244 (2011).
  As previously stated, we conclude that the court prop-
erly found that the department made reasonable efforts
to reunify the respondent with Corey. Because, as we
have explained, this finding is sufficient to satisfy § 17a-
112 (j), we need not reach the merits of the respondent’s
argument that the court improperly found that the
respondent was unable or unwilling to benefit from
those reunification efforts.
                             II
  The respondent next claims that the court improperly
concluded that the respondent failed to achieve such
a degree of personal rehabilitation as would encourage
the belief that, within a reasonable time, considering
Corey’s age and needs, the respondent could assume a
responsible position in Corey’s life. We disagree.
   Section 17a-112 (j) (3) (B) requires the court to find
by clear and convincing evidence ‘‘that . . . the child
(i) has been found by the Superior Court . . . to have
been neglected or uncared for in a prior proceeding
. . . and the parent of such child has been provided
specific steps to take to facilitate the return of the child
to the parent pursuant to section 46b-129 and has failed
to achieve such degree of personal rehabilitation as
would encourage the belief that within a reasonable
time, considering the age and needs of the child, such
parent could assume a responsible position in the life
of the child . . . .’’ (Internal quotation marks omitted.)
In re Shane M., supra, 318 Conn. 572 n.1.
   Our Supreme Court has clarified that ‘‘[a] conclusion
of failure to rehabilitate is drawn from both the trial
court’s factual findings and from its weighing of the
facts in assessing whether those findings satisfy the
failure to rehabilitate ground set forth in § 17a-112 (j)
(3) (B). Accordingly . . . the appropriate standard of
review is one of evidentiary sufficiency, that is, whether
the trial court could have reasonably concluded, upon
the facts established and the reasonable inferences
drawn therefrom, that the cumulative effect of the evi-
dence was sufficient to justify its [ultimate conclusion].
. . . When applying this standard, we construe the evi-
dence in a manner most favorable to sustaining the
judgment of the trial court.’’ (Emphasis omitted; inter-
nal quotation marks omitted.) Id., 587–88. We will not
disturb the court’s subordinate factual findings unless
they are clearly erroneous. See id., 587.
   ‘‘Personal rehabilitation as used in the statute refers
to the restoration of a parent to his or her former con-
structive and useful role as a parent. . . . [Section 17a-
112] requires the trial court to analyze the [parent’s]
rehabilitative status as it relates to the needs of the
particular child, and further, that such rehabilitation
must be foreseeable within a reasonable time. . . .
[The statute] requires the court to find, by clear and
convincing evidence, that the level of rehabilitation
[that the parent has] achieved, if any, falls short of that
which would reasonably encourage a belief that at some
future date [he] can assume a responsible position in
[his] child’s life. . . . [I]n assessing rehabilitation, the
critical issue is not whether the parent has improved
[his] ability to manage [his] own life, but rather whether
[he] has gained the ability to care for the particular
needs of the child at issue. . . . As part of the analysis,
the trial court must obtain a historical perspective of
the respondent’s child caring and parenting abilities,
which includes prior adjudications of neglect, sub-
stance abuse and criminal activity.’’ (Internal quotation
marks omitted.) In re Christopher L., 135 Conn. App.
232, 245, 41 A.3d 664 (2012).
   Here, the respondent claims that ‘‘virtually all of the
factual predicates that the trial court relied upon to
support its legal conclusion are clearly erroneous,’’ and,
therefore, that ‘‘there is insufficient evidence to support
the trial court’s conclusion that the [respondent] failed
to rehabilitate . . . .’’ Specifically, the respondent high-
lights eight factual findings, each of which we will
address in turn. We conclude that the court’s subordi-
nate factual findings are supported by the evidence and
the rational inferences to be drawn therefrom, and,
thus, the respondent has failed to demonstrate that
there was insufficient evidence to support the court’s
determination that he failed to rehabilitate.
   First, the respondent challenges as clearly erroneous
the court’s finding that ‘‘the parents demonstrated lim-
ited skills, particularly with the use of [Corey’s] car
seat.’’ The respondent argues that this finding ‘‘does
not support the trial court’s conclusion that [he] failed
to rehabilitate because it does not tend to show that
[he] will not be able to assume a responsible position
in [Corey’s] life at some future point.’’ In support of his
argument, the respondent cites to studies highlighting
the high frequency with which parents misuse child car
seats.20 We disagree with the respondent and conclude
that the court’s finding was not clearly erroneous.
  At trial, Randall testified that she observed the
respondent and the mother struggle for about eight
minutes trying to put Corey in a car seat. She further
testified that the respondent sought the aid of one of
the foster mothers to resolve the issue. Randall testified
that the parents’ difficulty with the car seat raised more
general concerns about the parents’ ‘‘ability just to do
basic kinds of childcare needs because that is a very
basic need.’’ The evidence thus reflected that a parent’s
ability to utilize a car seat is a basic parenting skill that,
when viewed in light of the parents’ other parenting
skills, sheds light on whether they possess the ability
to adequately care for a child. Therefore, we disagree
with the respondent’s argument that his difficulty with
the car seat does not relate more generally to his ability
to responsibly provide for Corey. Accordingly, we con-
clude that the court’s finding was not clearly erroneous
because it was adequately supported by evidence pre-
sented at trial and the reasonable inferences drawn
therefrom.
   Second, the respondent challenges as clearly errone-
ous the court’s finding that he was unable or unwilling
to change the mother’s smoking habits. Specifically, the
respondent claims that it is ‘‘fundamentally unfair’’ to
hold him responsible for the mother’s actions, and he
also argues that a parent’s failure to stop smoking
should not be a reason to terminate their parental rights.
We conclude that the court’s finding was not clearly
erroneous because the evidence presented at trial sup-
ported the fact that the mother smoked cigarettes from
the beginning of the case until the beginning of trial in
April, 2019. Further, the respondent was aware of the
dangers that smoking posed to Corey due to his unique
medical conditions, including asthma, reflux disease,
and bronchitis. Indeed, through the respondent’s own
efforts to quit smoking, he demonstrated that he recog-
nized the adverse effects smoking had on Corey’s
health. Moreover, even though the parents were given
specific instructions as to how to avoid exposing Corey
to thirdhand smoke during their visits at TFT in early
2018, Corey’s adverse reactions after their visits per-
sisted well into 2019. If the respondent, who accompa-
nied the mother to the visits, was aware that he or the
mother, or both of them, were not adhering to these
instructions in order to avoid further harm to Corey,
he exercised poor judgment in failing to disclose that
lack of compliance to the person supervising the visits.
Therefore, it was reasonable for the court to consider
the respondent’s efforts to protect Corey from both his
and the mother’s smoking with respect to whether the
respondent failed to rehabilitate. The respondent and
the mother were married and living together, and, there-
fore, the mother’s smoking would affect whether the
respondent could provide Corey with a safe home envi-
ronment.
   Third, the respondent challenges as clearly erroneous
the court’s finding that he has a sporadic history with
individual counseling. We disagree with the respondent
and conclude that evidence was presented at trial that
clearly supports the court’s finding. Specifically, at trial,
Hooper testified that the respondent, despite the fact
that engaging in individual counseling was one of his
required specific steps, discontinued his therapy from
February until October, 2018. This significant gap in
treatment is sufficient to support the court’s finding
that the respondent’s history with individual counseling
was sporadic. The respondent argues that from July
through October, 2018, he did not need to partake in
individual counseling because he was engaged in cou-
ples counseling with the mother, although the court
found that there was no record of the parents’ success-
ful completion of counseling. Given the number of
months in which the respondent was not engaged in
the requisite individual counseling, a time period during
which his compliance with specific steps was crucial,
the court’s finding is not clearly erroneous.
  Fourth, the respondent challenges as clearly errone-
ous the court’s finding that he, ‘‘by history, has mental
health diagnoses,’’ as well as a history of substance
abuse. The respondent does not dispute that he has
a history of both mental health diagnoses as well as
substance abuse issues. He also does not dispute that
adequate evidence was presented at trial to support
these histories. Rather, the respondent argues that, by
referencing these histories, the court suggested that
the respondent still suffered from past mental health
diagnoses or substance abuse issues at the time of trial.
Simply put, the court made no such suggestion, and we
therefore reject the respondent’s claim with regard to
this finding, as it is not based on the facts found.21
  Fifth, the respondent challenges as clearly erroneous
the court’s finding that he did not have a clear plan for
Corey if reunification were to occur. In particular, the
court stated that the parents’ ‘‘employment would make
a parenting plan difficult’’ and that ‘‘[the respondent]
indicated that [the] mother would never be left home
unsupervised with [Corey] but did not have a reasonable
plan for who would supervise [him] while he was work-
ing up to [seventy] hours per week.’’ The respondent
argues that the evidence presented at trial did not sup-
port the court’s finding because Hooper testified that
the respondent had ‘‘talked about possibly having
[Corey] go into day care while [the respondent is
working].’’
   At trial, however, no evidence was presented as to
which day care Corey would attend, who would provide
the transportation, or who would pay for the childcare.
Further, the mother testified that, due to her employ-
ment as a live-in companion, she lived at a client’s home
from Thursdays through Sundays. Although the mother
mentioned the possibility of alternate employment or
an alternate shift, she did not provide any clear idea of
what her employment would consist of were Corey to
return home. The parents did not provide a concrete
plan that would account for the respondent working
seventy hours per week, including Saturdays and Sun-
days, and the mother being absent four out of seven
days of the week. Keniston also expressed concern
regarding the parents’ incomplete care plan for Corey.
Specifically, in a TFT appointment summary, she ques-
tioned ‘‘how realistic the [parents’] plan was and if it
was beneficial for [Corey] . . . to return home to a
household where he can’t be alone with his mother.’’
Further, Randall stated: ‘‘I do not believe . . . that [the
respondent] would become the only caregiver and that
[the mother] would not have a significant role in that.
That goes against really what their relationship is. [The
respondent] kind of has a tendency to . . . give in to
[the mother] and to give her what she wants, and I
believe that if she wanted to take primary care of
[Corey], that [the respondent] would be pretty likely to
allow that.’’ On the basis of the evidence presented at
trial and the reasonable inferences that could be drawn
from the evidence, we conclude that the court’s finding
that the respondent did not have an acceptable parent-
ing plan for Corey was not clearly erroneous.
   Sixth, the respondent challenges as clearly erroneous
the court’s finding that he and the mother had a ‘‘history
of difficulties’’ as a couple. We disagree with the respon-
dent because sufficient evidence was presented at trial
to support this finding, and, thus, it is not clearly errone-
ous. The court found that the respondent and the
mother indicated that the multiple days of separation
that resulted from their weekly work schedules reduced
the likelihood of relationship discord and that the par-
ents’ Facebook pages in August, 2018, contained allega-
tions of infidelity and a discussion of potential separa-
tion. Several arguments between the parents had been
observed by department workers. For example, Randall
testified that the mother had a history of infidelity while
she and the respondent were together and that the
respondent had a history of domestic violence against
the mother. Hooper also testified that the biological
parents ‘‘have struggled with being able to resolve con-
flicts in a positive way’’ and that ‘‘[the respondent]
reported that he had one time become angry and choked
[the mother].’’ Randall also testified that the respondent
and the mother ‘‘tend to get aggravated with each other’’
and that ‘‘the relationship issues between the two of
them were a concern’’ for her. She went on to state
that the respondent is a ‘‘very dependent individual,’’
that the respondent and the mother ‘‘are very dependent
on each other’’ and that she has ‘‘continuing concerns
about the strength of their relationship.’’ On the basis
of the evidence presented at trial and the reasonable
inferences to be drawn from the evidence, we conclude
that the court’s finding that the respondent and the
mother had a history of difficulties was not clearly
erroneous.
   Seventh, the respondent challenges as clearly errone-
ous the court’s findings that relate solely to the mother
because the respondent argues that they ‘‘simply do not
apply to the issue of whether [he] failed to rehabilitate.’’
We disagree. This court has previously held that, despite
the department’s failure to put in concrete terms any
requirement that the father change his relationship with
the mother, the negative relationship between the par-
ents posed a significant barrier to the father’s rehabilita-
tion as a parent because he failed fully to appreciate
the risk that the mother, who suffered from numerous
impairments that interfered with her parenting, could
pose to their young child. See In re Albert M., 124 Conn.
App. 561, 565, 6 A.3d 815, cert. denied, 299 Conn. 920,
10 A.3d 1050 (2010). Here, similarly, although the
respondent’s specific steps did not require him to sepa-
rate from the mother, the respondent was aware that
if he and the mother were to remain a unified couple,
the mother’s parenting deficiencies posed a significant
barrier to reunification. During one of the TFT meetings
in May, 2018, the respondent was advised that ‘‘the
department’s permanency plan is adoption due to con-
cerns of [the mother’s] mental health and the inability
shown in visits to meet [Corey’s] needs. . . . [The
respondent] reported that he wouldn’t have married
[the mother] if he would have known this would happen.
[The department social worker] explained that even
though the majority of the concerns are with [the
mother], the department assesses the parents together
as one to determine if reunification is appropriate.’’ The
respondent’s understanding that the mother posed a
barrier to reunification was further evidenced when he
told the TFT community worker that he was working
to create a care plan for Corey ‘‘so [that the mother]
will not be alone with [Corey].’’22 At trial, when asked
by counsel for Corey, ‘‘[a]nd if parents are presenting
as a unified couple, together, would you agree that one’s
lack of engagement would reflect negatively on the
other?’’ Randall responded, ‘‘[y]es, I would agree with
that.’’ Moreover, the respondent was aware that the
mother had previously lost custody of her other two
children and that she had reported wanting to ‘‘shake’’
one of those children. In fact, he was the mother’s
boyfriend and provided emotional support throughout
the period when her parental rights as to her second
child were being terminated. On the basis of the respon-
dent’s involvement with the mother and his knowledge
of the mother’s significant parenting issues, the court’s
findings with respect to the mother were related to
the issue of whether the respondent had rehabilitated,
especially because it noted that ‘‘the parents present
as a committed couple,’’ and ‘‘[n]either parent demon-
strates a desire or ability to be a single parent.’’
   In determining whether a parent has achieved suffi-
cient personal rehabilitation, a court may consider
whether the parent has corrected the factors that led
to the initial commitment, regardless of whether those
factors were included in specific steps ordered by the
court or imposed by the department. See In re Shane
M., supra, 318 Conn. 586. The court in the present case
dealt with the respondent’s rehabilitation issues by
accepting the fact that the parents were a firmly com-
mitted unit. It never ordered that the respondent sepa-
rate from the mother. In its decision, the court did not
fault the respondent for not separating from the mother.
Rather, it faulted him for not having a reasonable plan
as to who would care for Corey, other than the mother,
while he was at work seventy hours a week, and for
being unable or unwilling to change the mother’s smok-
ing habits to make the home environment safer for
Corey. It also found that the respondent did not have
‘‘sufficient insight into the negative effect [the] mother’s
mental health has on her parenting, despite [the respon-
dent’s] substantial period of individual counseling.’’ By
failing to sufficiently develop a plan to protect Corey
from the mother’s deficient parenting, the respondent
demonstrated poor judgment and undermined any pros-
pect of Corey’s being reunified with him. Regardless
of the moderate progress that the respondent made
personally toward complying with some of his specific
steps, Corey could not be reunited with the respondent
until the overall environment in the parental home
would not pose a threat to Corey.
   Therefore, the following evidence presented at trial,
relating to the mother, was relevant to whether the
respondent failed to rehabilitate. Randall testified that,
because of the mother’s post-traumatic stress disorder,
which led to her feelings of wanting to shake her other
child, the mother had the potential to be very dangerous
to a young child in her care. Randall further testified that
the mother ‘‘is more vulnerable to emotional problems,
which could result [in] domestic violence, could result
in her even possibly hurting her child because of her
own lack of impulse control.’’23 The TFT reports, which
were introduced into evidence at trial, include a pleth-
ora of evidence supporting the mother’s inability to
safely parent Corey. For example, the mother needed
‘‘prompting and redirecting’’ with Corey, she let him
put unsafe and dirty items in his mouth, she spent time
on her phone instead of interacting with Corey, she
complained about the weight of the car seat, she did
not appropriately interact or bond with Corey, and she
demonstrated a lack of understanding that her smoking
had adverse effects on Corey’s health. Randall also testi-
fied that she did not believe that the respondent would
become the sole caregiver and that the mother would
not also play a significant role. Randall testified: ‘‘That
goes against really what their relationship is. He kind
of has a tendency to . . . give in to her and give her
what she wants, and I believe that if she wanted to take
primary care of the baby, that he would be pretty likely
to allow that.’’ On this record, we conclude that it was
not improper for the court to determine that the respon-
dent failed to rehabilitate, in part, due to factual findings
relating to the mother.
   Eighth, the respondent challenges as clearly errone-
ous the court’s finding that, ‘‘[d]espite frequent admoni-
tions, [Corey’s] physical reaction to visits [with his par-
ents] indicates ongoing exposure to secondhand24
smoke.’’ (Footnote added.) Preliminarily, the respon-
dent claims that the petitioner did not introduce any
expert medical testimony to support the finding that
Corey’s breathing difficulty and coughing was caused
by exposure to smoke particles during his visits with the
parents. Specifically, the respondent refers to language
from Sherman v. Bristol Hospital, Inc., 79 Conn. App.
78, 828 A.2d 1260 (2003), in which this court stated that
‘‘[e]xpert medical opinion evidence is usually required
to show the cause of an injury or disease because the
medical effect on the human system of the infliction of
injuries is generally not within the sphere of the com-
mon knowledge of the [layperson].’’ (Internal quotation
marks omitted.) Id., 88. The court went on to state that
‘‘[a]n exception to the general rule with regard to expert
medical opinion evidence is when the medical condition
is obvious or common in everyday life. . . . Similarly,
expert opinion may not be necessary as to causation
of an injury or illness if the plaintiff’s evidence creates
a probability so strong that a lay jury can form a reason-
able belief.’’ (Citations omitted; internal quotation
marks omitted.) Id., 89.
   Here, the petitioner’s evidence included a report from
Corey’s pulmonologist, Palazzo, dated October 1, 2018,
in which she stated that Corey had increased mucous,
a cough and difficulty breathing on Monday nights into
Tuesdays, following visits with his biological parents,
which resulted in the need to administer nasal saline
and Albuterol. Palazzo’s letter also stated: ‘‘I am con-
cerned that exposure to [secondhand] smoke from his
biological parents’ clothes or breath is what is causing
these issues’’ and that ‘‘[i]t would be my recommenda-
tion to postpone a visit with his biological parents until
he has fully recovered from these symptoms.’’ This evi-
dence supports the court’s finding that Corey’s breath-
ing difficulties were caused by exposure to thirdhand
smoke during visits with the respondent and the
mother. Although Palazzo did not testify, her report
was admitted into evidence without challenge. Because
the court did not admit it for a limited purpose, it can be
used for all purposes, including establishing causation.25
   Even if the letter from Palazzo did not establish causa-
tion between Corey’s breathing problems and thirdhand
exposure to smoke particles from the parents, the
exception from Sherman v. Bristol Hospital, Inc.,
supra, 79 Conn. App. 89, would apply because the peti-
tioner’s evidence created a probability so strong that a
reasonable trier of fact, applying a commonsense evalu-
ation to the evidence, would be able to form a reason-
able belief with respect to causation. In addition to the
letter from Corey’s pulmonologist, Palazzo, the evi-
dence also included reports from TFT indicating that,
as early as May, 2018, the foster parents were having
to administer asthma treatment to Corey after his visits
and that his pediatrician had advised the foster parents
that thirdhand smoke could be the issue. In her testi-
mony, Hooper, the department social worker, stated
that she visited with Corey both immediately after his
visits with his biological parents and later in the week
following those visits. Through these encounters with
Corey, Hooper was able to determine that, after his
visits with the respondent and the mother, Corey’s eyes
were ‘‘runny’’ and ‘‘red’’ and he was ‘‘miserable.’’
   The respondent fails to recognize the much broader
concern that the court was expressing with respect to
the parents’ smoking, which the court considered ‘‘[t]he
major example of the parenting deficits . . . .’’ The
court went beyond just finding fault with the parents
for aggravating Corey’s asthma due to the presence of
thirdhand smoke on their persons during supervised
visits. Ultimately, even if the thirdhand smoke was pos-
sibly not the cause of Corey’s adverse reactions after
the visits, the continued smoking of one or both of
the parents would create an unacceptably risky home
environment for a child with the medical issues Corey
has, and, in the court’s view, the parents’ continued
smoking, or the respondent’s tolerance of the mother’s
smoking, indicated an inability to prioritize Corey’s
medically fragile needs over one’s own.
   On the basis of the evidence presented by the peti-
tioner and the reasonable inferences to be drawn there-
from, we conclude that the court’s finding that Corey’s
physical reaction to his visits with his parents indicates
exposure to thirdhand smoke was not clearly errone-
ous. Accordingly, we conclude that the court’s subordi-
nate findings that were challenged by the respondent
are not clearly erroneous, and, therefore, that the court
properly determined that the respondent failed to reha-
bilitate.
                            III
   Finally, the respondent claims that the court, in its
findings in the adjudicatory phase of the proceeding,
improperly compared his suitability as a parent, and
that of Corey’s biological mother, to that of Corey’s
foster parent during the adjudicatory phase of the termi-
nation proceeding. We disagree.
   The respondent takes issue with the following lan-
guage: ‘‘[The respondent] expressed a concern that all
this work would be a waste of time if they didn’t get
[Corey] back. [Keniston] noted a lack of affect by
[Corey] in the parents’ company, especially with [the]
mother. She contrasted this with the warmth and
attachment observed between [Corey] and [the] foster
parent. At times, [Keniston] had difficulty redirecting
[the] mother’s attention from [the] mother’s cell phone
to [Corey].’’ (Emphasis added.) Although the majority
of the court’s comparison involved the mother, and not
the respondent, the respondent properly challenges the
comparison because it references ‘‘the parents’’ and
because the parents were being reviewed as a unit,
and, therefore, the mother’s attachment with Corey also
affected the respondent.
   We first set forth the applicable standard of review.
‘‘The interpretation of a trial court’s judgment presents
a question of law over which our review is plenary.
. . . As a general rule, judgments are to be construed
in the same fashion as other written instruments. . . .
The determinative factor is the intention of the court
as gathered from all parts of the judgment.’’ (Internal
quotation marks omitted.) In re James O., 322 Conn.
636, 649, 142 A.3d 1147 (2016).
   ‘‘[A] judicial termination of parental rights may not
be premised on a determination that it would be in the
child’s best interests to terminate the parent’s rights in
order to substitute another, more suitable set of adop-
tive parents.26 Our statutes and [case law] make it crystal
clear that the determination of the child’s best interests
comes into play only after statutory grounds for termi-
nation of parental rights have been established by clear
and convincing evidence. . . . [A] parent cannot be
displaced because someone else could do a better job
raising the child. . . . The court, however, is statutorily
required to determine whether the parent has achieved
such degree of personal rehabilitation as would encour-
age the belief that within a reasonable time, considering
the age and needs of the child, such parent could assume
a responsible position in the life of the child . . . .’’
(Citation omitted; emphasis in original; footnote added;
internal quotation marks omitted.) In re Zion R., 116
Conn. App. 723, 738, 977 A.2d 247 (2009).
    In support of their respective positions, both parties
cite to our Supreme Court’s decision in In re James
O., supra, 322 Conn. 636. The petitioner relies on the
majority’s opinion, and the respondent relies on the
concurring opinion in In re James O., as well as
attempts to distinguish the majority’s analysis from the
present case. In In re James O., in concluding that the
respondent mother had failed to rehabilitate, the court
held that the trial court did not improperly compare
the respondent parents with the foster parent of the
children at issue. Id., 652–57. The trial court noted that
the foster parent provided the children with ‘‘an envi-
ronment that is calm and understanding of the chil-
dren’s needs.’’ (Internal quotation marks omitted.) Id.,
653. Further, the court stated that, ‘‘[a]s both [chil-
dren’s] therapists have made clear, the children have
needed a caregiver who is calm, patient, able to set
appropriate limits, willing to participate intensively in
the children’s therapy, and able to help the children
with coping skills to manage their anxiety.’’ (Internal
quotation marks omitted.) Id. The court went on to
state that the foster mother provided the children with
such an environment and that she embodied the requi-
site characteristics of a parent who could meet the
child’s needs. ‘‘In contrast,’’ the court continued, ‘‘[the
respondent mother] is volatile and prone to violence,
unable to set appropriate limits, unwilling to talk with
the children’s therapists and, therefore, unable to help
them use coping skills to manage their anxiety and
ultimately, unwilling to believe the children’s state-
ments regarding the trauma.’’ (Internal quotation marks
omitted.) Id., 653–54. In reviewing this language, the
Supreme Court determined that the trial court’s com-
parison to the foster mother was not improper because
it was made ‘‘in light of what the children’s therapists
have testified are the specific needs of the children.
. . . The court is basing the level of care needed not
on what [the foster mother] is providing to the children,
but on what the children’s therapists have testified the
children need from a caregiver.’’ (Emphasis omitted;
internal quotation marks omitted.) Id., 655. Further,
‘‘[i]mportantly, the court never opined that [the foster
mother] could meet the children’s needs or that [the
foster mother] ought to be the person to meet their
needs.’’ (Internal quotation marks omitted.) Id. There-
fore, our Supreme Court held that the trial court did
not improperly compare the respondent mother with
the foster mother. Id., 657.
   Here, we conclude that the trial court’s comparison
between the foster parent and the respondent and the
mother was not improper. Similar to the challenged
decision of the trial court in In re James O., the trial
court in the present case used the comparison between
the foster parent and the biological parents to highlight
Corey’s emotional and development needs as outlined
by Keniston.27 In her reports, Keniston repeatedly high-
lighted that several of the TFT program’s goals were
to ‘‘create a physical and emotional environment’’ for
Corey, and to ‘‘establish developmentally appropriate
routines that improve attachment . . . .’’ Therefore,
the reference to the lack of affect Corey showed with
the mother, compared to the warmth and attachment
he showed with the foster parent, was used not to opine
that the foster parent ought to be the person to meet
Corey’s needs but, rather, was made on the basis of
what the TFT professionals determined were Corey’s
specific needs. Further, the court’s comparison should
not be viewed in isolation because the court’s analysis,
as a whole, focused on Corey’s needs and the biological
parents’ inability to meet those needs. For example, the
court also referenced that, on the basis of Randall’s
report, ‘‘[h]ands-on parenting was also necessary, with
a focus for [the] mother on attachment’’ but that Randall
‘‘did not feel [that] either parent was invested in the
extra work it takes to create an attachment.’’ Accord-
ingly, we conclude that the court’s comparison between
the foster parent and the biological parents was not
improper.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** June 8, 2020, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     General Statutes § 17a-112 (j) provides in relevant part: ‘‘The Superior
Court . . . may grant a petition filed pursuant to this section if it finds by
clear and convincing evidence that (1) the Department of Children and
Families has made reasonable efforts . . . to reunify the child with the
parent in accordance with subsection (a) of section 17a-111b . . . (2) termi-
nation is in the best interest of the child, and (3) . . . (B) the child (i) has
been found by the Superior Court . . . to have been neglected, abused or
uncared for in a prior proceeding . . . and the parent of such child has
been provided specific steps to take to facilitate the return of the child to
the parent pursuant to section 46b-129 and has failed to achieve such degree
of personal rehabilitation as would encourage the belief that within a reason-
able time, considering the age and needs of the child, such parent could
assume a responsible position in the life of the child . . . .’’
   2
     The court’s judgment with respect to the termination of the mother’s
parental rights is not before us on appeal. We therefore refer in this opinion
to the father as the respondent. Pursuant to Practice Book § 67-13, the
attorney for Corey has adopted the brief filed by the petitioner and has
requested that this court affirm the judgment of the trial court as consistent
with his client’s best interest.
   3
     The record reflects that, eventually, the relatives were no longer able
to provide a home for Corey that satisfied applicable licensing requirements,
and, therefore, he subsequently was placed in his current foster home in
March, 2018.
   4
     The record does not reflect why the initial agreement that the parents
and Corey reside with the relatives was not implemented.
   5
     Specifically, Randall testified that the respondent and the mother ‘‘really
need to work extra hard at building that kind of attachment relationship
with [Corey], and the failure to even make eye contact for most of the
session really suggests that that relationship is not there for them and that
they’re not doing a lot to foster that.’’
   6
     Randall testified that the respondent and the mother ‘‘are not able to
provide the kind of care that Corey would need in his home, that he would
continue to be at risk due to the possibility of emotional volatility within
the home, conflicts within the home between the parents.’’
   7
     The respondent’s specific steps, in relevant part, were: ‘‘Keep all appoint-
ments set by or with [the department]. Cooperate with [the department’s]
home visits, announced or unannounced, and visits by the [child’s] court-
appointed attorney and/or guardian ad litem. Let [the department], your
attorney and the attorney for the [child] know where you and the child(ren)
are at all times. Take part in counseling and make progress toward the
identified treatment goals: [p]arenting . . . [i]ndividual . . . . Accept in-
home support services referred by [the department] and cooperate with
them . . . . Submit to random drug testing; the time and method of the
testing will be up to [the department] to decide. [Do] [n]ot use illegal drugs
or abuse alcohol or medicine. Cooperate with service providers recom-
mended for parenting/individual/family counseling, in-home support ser-
vices and/or substance abuse assessment/treatment . . . . Cooperate with
[court-ordered] evaluations or testing. Sign releases allowing [the depart-
ment] to communicate with service providers to check on your attendance,
cooperation and progress toward identified goals, and for use in future
proceedings with this court. Sign the release[s] within [thirty] days. Sign
releases allowing your child’s attorney and guardian ad litem to review your
child’s medical, psychological, psychiatric and/or educational records. Get
and/or maintain adequate housing and a legal income. Immediately let [the
department] know about any changes in the [makeup] of the household to
make sure that the change does not hurt the health and safety of the [child]
. . . . [Do] [n]ot get involved with the criminal justice system. Cooperate
with the Office of Adult Probation or parole officer and follow your condi-
tions of probation or parole. . . . Take care of the [child’s] physical, educa-
tional, medical, or emotional needs, including keeping the [child’s] appoint-
ments with his/her/their medical, psychological, psychiatric, or educational
providers. . . . Keep the [child] in the [s]tate of Connecticut while this case
is going on unless you get permission from [the department] or the court
to take them out of state. You must get permission first. Visit the [child] as
often as [the department] permits. Within thirty (30) days of this order, and
at any time after that, tell [the department] in writing the name, address,
family relationship, and birth date of any person(s) who you would like the
department to investigate and consider as a placement resource for the
[child]. Tell [the department] the names and addresses of the grandparents
of the [child].’’
   The respondent signed these steps and agreed to comply with them.
   8
     There was evidence before the court that the respondent works from
approximately 7:30 a.m. until 6 or 7 p.m., Monday through Friday; 8 a.m. to
5 p.m. on Saturdays; and 9 a.m. until 4 p.m. on Sundays.
   9
     ‘‘The goal of TFT is to provide an intervention between the child and
his parents so that the child can benefit as much as possible from the
contact. TFT provides direct consultation and assessment, works directly
with parents on parenting skills, and works towards improving parent/child
interactions and promotes attachments.’’
   10
      There was evidence before the court that, at one of the TFT visits, the
respondent stated to Keniston, ‘‘I love [Corey], but I regret having him.’’
   11
      There was evidence before the court that the mother’s post-traumatic
stress disorder had contributed to her prior feelings of wanting to shake
one of her other children when she was unable to comfort him.
   12
      The evidence reflects that the date of case closure was June 18, 2018,
and that closure was recommended by Keniston.
   13
      Although, in its memorandum of decision, the court referred to the
exposure to smoke particles through fabrics as secondhand smoke, this
type of exposure is known as thirdhand smoke. ‘‘Thirdhand smoke is residual
nicotine and other chemicals left on indoor surfaces by tobacco smoke.
People are exposed to these chemicals by touching contaminated surfaces
or breathing in the off-gassing from these surfaces.’’ J. Taylor Hays, M.D.,
Mayo Clinic, ‘‘What is thirdhand smoke, and why is it a concern?’’ (July 13,
2017), available at https://www.mayoclinic.org/healthy-lifestyle/adult-health/
expert-answers/third-hand-smoke/faq-20057791 (last visited June 8, 2020).
   14
      There is evidence that on May 11, 2018, at an administrative case review
meeting at TFT at which the respondent, but not the mother, was present,
Cassandra Bunkley, the administrative case review facilitator, explained to
the respondent that the foster parents had reported that they had to adminis-
ter breathing treatment to Corey after he returned from visits with the
parents. The respondent indicated that the parents did not smoke during
visits, but Bunkley explained that the lingering smell of smoke in clothes
and hair can trigger an infant’s asthma. It was then decided that the parents
would not smoke three hours prior to their visits and would change their
clothes. Keniston again discussed the effects of thirdhand smoke during
appointments on June 4, June 11 and June 18, 2018. In Hooper’s addendum
to the department’s social study in support of its petition for termination
of parental rights, dated April 9, 2019, she also noted that, although both
parents maintained that they had quit smoking, Corey continued to have
asthma attacks after visits.
   15
      General Statutes § 17a-112 (k) provides: ‘‘Except in the case where
termination of parental rights is based on consent, in determining whether
to terminate parental rights under this section, the court shall consider and
shall make written findings regarding: (1) The timeliness, nature and extent
of services offered, provided and made available to the parent and the child
by an agency to facilitate the reunion of the child with the parent; (2)
whether the Department of Children and Families has made reasonable
efforts to reunite the family pursuant to the federal Adoption and Safe
Families Act of 1997, as amended from time to time; (3) the terms of any
applicable court order entered into and agreed upon by any individual or
agency and the parent, and the extent to which all parties have fulfilled
their obligations under such order; (4) the feelings and emotional ties of
the child with respect to the child’s parents, any guardian of such child’s
person and any person who has exercised physical care, custody or control
of the child for at least one year and with whom the child has developed
significant emotional ties; (5) the age of the child; (6) the efforts the parent
has made to adjust such parent’s circumstances, conduct, or conditions to
make it in the best interest of the child to return such child home in the
foreseeable future, including, but not limited to, (A) the extent to which
the parent has maintained contact with the child as part of an effort to
reunite the child with the parent, provided the court may give weight to
incidental visitations, communications or contributions, and (B) the mainte-
nance of regular contact or communication with the guardian or other
custodian of the child; and (7) the extent to which a parent has been
prevented from maintaining a meaningful relationship with the child by
the unreasonable act or conduct of the other parent of the child, or the
unreasonable act of any other person or by the economic circumstances of
the parent.’’
   16
      The preliminary specific steps set on October 4, 2017, the date of the
issuance of the ex parte order of temporary custody, were required pursuant
to General Statutes § 46b-129 (c) (6) and Practice Book § 33a-7 (a) (8). The
final specific steps were issued on March 6, 2018, at the time of the neglect
adjudication and commitment.
   17
      Specifically, the respondent argues for the first time, on appeal, that
the department should have provided him with behavioral treatment, such
as cognitive behavioral therapy or motivational interviewing, and medica-
tion, such as nicotine replacement therapy, Bupropion, Varenicline, or anti-
depressants.
   18
      As part of his argument, the respondent cites to numerous resources
emphasizing the addictive nature of nicotine. The record reflects that these
resources were not admitted into evidence before the trial court, they are
not part of the record and, thus, on appeal, we do not consider them. ‘‘[W]e
cannot consider evidence not available to the trial court to find adjudicative
facts for the first time on appeal. . . . It is well established that this court
does not find facts.’’ (Internal quotation marks omitted.) D’Amato v. Hart-
D’Amato, 169 Conn. App. 669, 685, 152 A.3d 546 (2016). Even if we were
to consider the resources cited by the respondent, his argument still fails
to address the department’s repeated attempts to address his and the moth-
er’s smoking.
   19
      No such requirement of the department for smoking cessation services
was set forth in the specific steps, and the respondent signed both forms,
indicating he understood that he ‘‘should contact my lawyer and/or [the
department] worker if I need help in reaching any of these steps.’’
   20
      The record reflects that the studies cited by the respondent were not
admitted as exhibits before the trial court, they were not part of the record,
and, therefore, we cannot consider them on appeal. ‘‘[W]e cannot consider
evidence not available to the trial court to find adjudicative facts for the
first time on appeal. . . . It is well established that this court does not find
facts.’’ (Internal quotation marks omitted.) D’Amato v. Hart-D’Amato, 169
Conn. App. 669, 685, 152 A.3d 546 (2016).
   21
      In her updated evaluation, which was in evidence, Randall diagnosed
the respondent with major depressive disorder, in remission.
   22
      There was evidence that, in response to the respondent’s statement that
he was working to create a care plan for Corey, Keniston questioned how
realistic it would be for Corey to live in a household where he cannot be
alone with the mother and whether that arrangement would be beneficial
for Corey. The respondent also told Keniston that he did not have any
concern if the mother was left alone with Corey.
   23
      As part of the mother’s psychiatric treatment with Sound Community
Services, she reported, ‘‘I go from calm, cool to I want to kill you status. I
get triggered when my husband asks me [twenty] questions or someone
mentions my kids.’’ She also reported that her ‘‘mood is highly and quickly
changeable . . . varying from calm to enraged over a matter of hours.’’
   24
      See footnote 14 of this opinion.
   25
      To the extent that the respondent claims that the report from Palazzo
constituted ‘‘wholly unreliable hearsay evidence,’’ he failed to object to its
admission on that, or any other ground, at trial.
   26
      We should note, however, that in the dispositional phase, pursuant to
§ 17a-112 (k) (4), one of the seven findings on which the court must opine
is ‘‘the feelings and emotional ties of the child with respect to the child’s
parents, any guardian of such child’s person and any person who has exer-
cised physical care, custody or control of the child for at least one year and
with whom the child has developed significant emotional ties . . . .’’ At the
time of trial, Corey had been living with his foster parents for more than
one year.
   27
      This evidence also established that Corey is not a child incapable of
forming an attachment to a caregiver.